Johnson, J.
The central issue presented in this appeal is whether the Public Employment Relations Commission (PERC) has jurisdiction to hear labor related complaints against the Spokane County Deputy Prosecutors (Deputy Prosecutors). The Superior Court held the Deputy Prosecutors do not fall within the statutory definition of “employee” under the Public Employees’ Collective Bargaining Act, RCW 41.56 (Act) and, thus, are not subject to PERC jurisdiction. PERC obtained direct review of that decision. We affirm.
*648FACTS
On July 17, 1992, PERC designated Local 1553-PA of the Washington State Council of County and City Employees (Union) as the exclusive bargaining representative of the Deputy Prosecutors. Spokane County and the Union then began to negotiate a collective bargaining agreement for the Deputy Prosecutors. Negotiations never produced an agreement but did result in several unfair labor practice complaints filed with PERC against Spokane County.
Prior to any decision from PERC on any of the unfair labor practice complaints, the Deputy Prosecutors filed a petition against state officers in this court, seeking to prohibit PERC from exercising jurisdiction over them. The Deputy Prosecutors did not join the Union as a defendant and the Union moved to intervene. The case was transferred to the Spokane County Superior Court, where the Deputy Prosecutors moved for summary judgment. PERC moved for dismissal of the case. The Superior Court granted summary judgment for the Deputy Prosecutors and issued a writ of prohibition to PERC, enjoining it from hearing complaints against the Deputy Prosecutors. PERC obtained direct review of the Superior Court’s decision.
ANALYSIS
Union Intervention
At the trial court, the Union argued it was entitled to either intervention as a matter of right1 or, in the alternative, permissive intervention. The trial court denied the Union’s motion. The Union appealed to the Court of Appeals and its appeal was consolidated with this action. In denying the Union’s motion to intervene, the trial court stated, in part:
*6491. The actions filed by the Petitioners are solely related to the jurisdiction of the Public Employment Relations Commission over the office of Prosecuting Attorney. The motions to intervene fail to meet the four criteria set forth in Westerman v. Cary, 125 Wn.2d 277, 892 P.2d 1067 (1994), since their interest is that of PERC and the interest [sic] of PERC are adequately represented by the Office of Attorney General.
2. The motions by the intervenors claimed only an interest and were silent as to the essential issue of adequate representation by an existing party.
Clerk’s Papers at 55.
 The denial of a party’s motion to intervene as a matter of right will be reversed “only if an error of law has occurred.” Westerman v. Cary, 125 Wn.2d 277, 302, 892 P.2d 1067 (1994) (citing 7C Charles Alan Wright et al., Federal Practice and Procedure §§ 1902, 1923 (2d ed. 1986)). An error of law is “an ‘error in applying the law to the facts as pleaded and established.’ ” Westerman, 125 Wn.2d at 302 (citing In re Estate of Jones, 116 Wash. 424, 426, 199 P. 734 (1921) (quoting Morgan v. Williams, 77 Wash. 343, 345, 137 P. 476 (1914))). In Westerman, we set out the following four requirements that must be met before intervention of right can be granted:
(1) timely application for intervention;
(2) the applicant claims an interest which is the subject of action;
(3) the applicant is so situated that the disposition will impair or impede the applicant’s ability to protect the interest; and
(4) the applicant’s interest is not adequately protected by the existing parties.
Westerman, 125 Wn.2d at 303 (“[a]ll four of these requirements must be met for reversal to be justified.”).
The Union argues its interests in this case are different from those of PERC because it is the certified bargaining representative and PERC is an administrative agency of the state which “does not purport to represent the interests of the Union, but to carry out and enforce the law.” Opening Br. of Appellants (Union) at 11.
*650The Deputy Prosecutors urge that the Union has a right to represent them only if the deputies fall under PERC jurisdiction. If the Deputy Prosecutors are correct and they are exempted under the Act, the Union has no interest. The Deputy Prosecutors also argue any interest the Union may have is protected by PERC, which is “vigorously defending its position that the employees [deputy prosecutors] are covered under the statute.” Opening Br. of Resp’ts at 15. Lastly, the Deputy Prosecutors point out that Union intervention would prejudice the rights of other parties because the only remedy sought is a writ of prohibition which is directed to a state agency and cannot be issued against a private party.
 While there is no question of timeliness of the Union’s motion to intervene, the other three Westerman criteria have not been met. As the Deputy Prosecutors point out, the ability of the Union to bargain on their behalf exists only if PERC has jurisdiction. While the Union might be affected by the ultimate outcome of this case, its interest is not direct. That PERC adequately represents the Union’s position is evidenced by the fact that the Union presents no argument on the issue of PERC’s jurisdiction different from the arguments advanced by PERC. We affirm the trial court and hold the Union is not entitled to intervention as a matter of right.
The Union also argues it is entitled to permissive intervention under CR 24(b)(2).2 A trial court’s decision on a party’s motion for permissive intervention is a matter of discretion and will be reviewed under an abuse of discretion standard. Ford v. Logan, 79 Wn.2d 147, 483 P.2d 1247 (1971). An abuse of discretion occurs only when “ ‘ “ ‘no reasonable person would take the position adopted by the trial court.’ ” ’ ” Westerman, 125 Wn.2d at 304 (quoting In re Dependency of J.H., 117 Wn.2d 460, 472, 815 P.2d 1380 (1991) (quoting Board of Regents v. City of Seattle, 108 *651Wn.2d 545, 557, 741 P.2d 11 (1987) (quoting Griggs v. Averbeck Realty, Inc., 92 Wn.2d 576, 584, 599 P.2d 1289 (1979)))). While the Union may be affected by the final outcome of our decision here, that affect is limited to the germane issue between PERC and the Deputy Prosecutors. The writ of prohibition issued by the trial court may be issued only to an entity of the state, not a private party. We hold the trial court (fid not abuse its discretion in denying the Union’s motion for permissive intervention.
Although we hold the Union is not entitled to intervention as a matter of right or permissive intervention, we treat its arguments as amicus for the substantive issues presented in this action.
Exhaustion of Administrative Remedies
PERC next asserts the Deputy Prosecutors are required to exhaust administrative remedies prior to seeking relief from this or any other court.3 Specifically, PERC urges that the Deputy Prosecutors had a “ ‘plain, speedy, and adequate remedy at law,’ namely, judicial review following the APA proceeding before PERC[.]” Opening Br. of Appellants (PERC) at 8. According to PERC, this precludes issuance of the writ of prohibition. PERC asserts because its decisions are reviewable under the Administrative Procedure Act, RCW 34.05 (APA) for lack of jurisdiction, the Deputy Prosecutors should be required to first obtain a decision adverse to them and then appeal from that decision, raising the issue of PERC’s jurisdiction. In support of its arguments, PERC relies on RCW 7.16.360, which states: “This chapter [certiorari, mandamus, and prohibition] does not apply to state agency action reviewable under chapter 34.05 RCW or to land use decisions of local jurisdictions reviewable under chapter 36.70C RCW.”
The Deputy Prosecutors respond that reversing the trial *652court’s issuance of the writ of prohibition and requiring them to exhaust administrative remedies would be futile because the case would eventually work its way back to this court. They argue that PERC’s contention that it has the authority to determine its own jurisdiction was specifically rejected by this court in State ex rel. Graham v. Northshore Sch. Dist. No. 417, 99 Wn.2d 232, 662 P.2d 38 (1983) and Local 2916, IAFF v. Public Employment Relations Comm’n, 128 Wn.2d 375, 907 P.2d 1204 (1995). Lastly, the Deputy Frosecutors rely on the well established legal principle that a challenge to jurisdiction may be made at any time during the proceedings. See In re Saltis, 94 Wn.2d 889, 621 P.2d 716 (1980).
PERC’s argument that the Deputy Prosecutors are required to advance through all the steps of the PERC administrative process prior to judicially challenging PERC’s jurisdiction is not well taken.
We have held in cases dealing with the jurisdiction of PERC that exhaustion of administrative remedies is not required. In Local 2916, PERC sought judicial review of a lower court’s decision that PERC did not have jurisdiction to hear complaints filed by union members against their union. We affirmed the trial court, stating “[determining the extent of that authority [of PERC] is a question of law, which is a power ultimately vested in this court.” Local 2916, 128 Wn.2d at 379. See also Zylstra v. Piva, 85 Wn.2d 743, 745, 539 P.2d 823 (1975) (“failure to exhaust remedies under the bargaining act . . . does not bar [plaintiffs’] access to the courts. . . . [R]emedies prescribed by [bargaining act or contract] would have been futile where the controversy centers on the applicability of the act[.]”).4
More illustrative of the issue is our decision in Washington State Bar Ass’n v. State, 125 Wn.2d 901, 890 P.2d 1047 *653(1995). In that case, the Bar Association sought a writ of prohibition from this court preventing PERC from exercising jurisdiction over a labor dispute between the Bar Association and its employees. State Bar Ass’n, 125 Wn.2d at 906. The Bar Association did not exhaust administrative remedies with PERC prior to challenging PERC’s jurisdiction nor did we require it to do so. It would be manifestly unfair of this court to now require the Deputy Prosecutors to expend the time and financial resources necessary to trek through PERC administrative proceedings prior to seeking judicial relief, while not requiring the same of others.
Because this case involves PERC’s jurisdiction, we hold the Deputy Prosecutors are not required to exhaust PERC administrative remedies prior to seeking relief from this court. We, therefore, address the merits of the jurisdiction issue raised.
Statutory Definition of “Employee”
PERC asserts the trial court erred in concluding the Deputy Prosecutors are exempt from the Act and, thus, are excluded from PERC’s jurisdiction. The Act applies to:
any county or municipal corporation, or any political subdivision of the state of Washington, including district courts and superior courts, except as otherwise provided .... The Washington state patrol shall be considered a public employer of state patrol officers appointed under RCW 43.43.020. The Washington state bar association shall be considered a public employer of its employees.
RCW 41.56.020.
In State Bar Ass’n, we held that portion of RCW 41.56.020 declaring the Bar Association to be a “public employer” was unconstitutional because it conflicted with a court rule, violating the separation of powers doctrine. State Bar Ass’n, 125 Wn.2d at 902.
Critical to the analysis and outcome of this issue is *654the specific language of RCW 41.56.030, the statute defining the term “public employee,” and RCW 36.27.040, the statute providing authority to an elected prosecutor to appoint deputies. RCW 41.56.030(2)(b) provides an exception to the definition of “public employee,” stating that a “public employee” is “any employee of a public employer except any person . . . (b) appointed to office pursuant to statute, ordinance or resolution for a specified term of office by the executive head or body of the public employer[.]” (Emphasis added.) If the Deputy Prosecutors are not public employees, then the Act would have no application to them.
PERC argues the Deputy Prosecutors included in the bargaining unit do not fall within the exception in RCW 41.56.030(2)(b) because “[t]hey [deputy prosecutors] are not appointed for specified terms.” Opening Br. of Appellants (PERC) at 31. PERC further asserts that exempting the Deputy Prosecutors would result in other public employees who are currently covered by collective bargaining agreements also being excluded from the coverage of the Act. That, according to PERC, would be “absurd” and “totally at odds with the purpose of enacting the statute [RCW 41.56].” Id. at 33.
The Deputy Prosecutors assert they are appointed to office pursuant to statute, ordinance or resolution, specifically RCW 36.27.040, which provides authority for the elected prosecuting attorney to appoint deputies. RCW 36.27.040 states, in pertinent part:
The prosecuting attorney may appoint one or more deputies who shall have the same power in all respects as their principal. Each appointment shall be in writing, signed by the prosecuting attorney, and filed in the county auditor’s office .... The prosecuting attorney shall be responsible for the acts of his deputies and may revoke appointments at will.
The Deputy Prosecutors assert that because the Legislature “spelled out” that they serve “at will” and are to be “appointed,” rather than simply employed, the Legislature intended to include them within the exception in RCW 41.56.030(2)(b).
*655Amicus Washington Association of Prosecuting Attorneys (WAPA) agrees with the Deputy Prosecutors and asserts “deputy prosecutors are appointed for definite terms of office which coincide with the term of the officer granting the authority, subject to the prosecutor’s ability to shorten the term at will.” Br. of Amicus Curiae at 10.
Deputy prosecutors are undeniably appointed. RCW 36.27.040. The issue is whether they are appointed for a “specified term of office.” We hold that they are.
Deputy prosecutors are appointed for specified terms of office because their terms coincide with the elected prosecutor’s term. Unless a deputy’s appointment is revoked, the term of office for a deputy prosecutor ends when the term of the elected prosecutor ends. Once hired, deputy prosecutors are not entitled to remain deputy prosecutors should a new prosecutor become elected.
We addressed a similar issue in State ex rel. Day v. King County, 50 Wn.2d 427, 312 P.2d 637 (1957). That case involved a mandamus proceeding to compel a newly elected King County sheriff to appoint the plaintiffs as deputies. Similar to RCW 36.27.040, which provides elected prosecutors with authority to appoint deputies, a statute authorized county sheriffs to appoint deputies and revoke such appointments at will. We stated in plain and intelligible language that “[t]he term of a deputy sheriff expires with the term of the sheriff who appointed him.” State ex rel. Day, 50 Wn.2d at 428 n.1 (emphasis added). We find State ex rel. Day instructive on the issue.
Once a prosecutor is elected, he or she has the authority to “clean house” and appoint an entire new staff of deputies. That ability is an integral facet and function of the prosecutor’s office. Elected prosecutors, in order to efficiently and effectively carry out the auspices of their offices, must have confidence in their deputies. In that regard, a deputy prosecutor’s appointment terminates at the end of the term of the elected prosecutor. RCW 36.27.040 specifically gives that power to elected prosecutors. Were that not the case, newly elected prosecutors would not and could not restaff their offices.
*656The argument that the Deputy Prosecutors are not appointed for a specified term of office because (1) their appointments are “at will” and may be revoked at any time, and (2) they may continue in their positions as deputies after a new prosecutor is elected is unpersuasive and hyper-technical. It is not argued, nor could it be argued, that elected prosecutors are not elected for specified terms of office. Similar to the at will nature of a deputy prosecutor’s employment, the term of an elected official may be cut short by recall. As to the second point, reelection to another term allows an elected official to continue in his or her office after the prior term has expired. Elected prosecutors, however, are clearly elected for a specified term of office. The similarities between the tenure of an elected prosecutor and the deputy prosecutor appointed by the elected prosecutor establish why the above arguments fail.
The term of office for a deputy prosecutor appointed under RCW 36.27.040 coincides with the term of the elected prosecutor and is, thus, a “specified term of office.” As such, the Deputy Prosecutors fit the exception found in RCW 41.56.030(2)(b), are not “public employees,” and the Act does not apply.
CONCLUSION
We affirm the trial court’s issuance of a writ of prohibition to PERC, preventing it from exercising jurisdiction over the Deputy Prosecutors. We do so because the Deputy Prosecutors fall within the statutory exemption found in the definition of “public employee” under RCW 41.56.030(2)(b). Because we determine the Deputy Prosecutors qualify under the statutory exception in RCW 41.56.030(2)(b), we decline to address the Deputy Prosecutors’ arguments under RCW 41.56.030(2)(c) and the separation of powers doctrine.
Dolliver, Smith, Guy, and Sanders, JJ., concur.

CR 24(a)(2) provides a party with intervention of right “when the applicant claims an interest relating to the property or transaction which is the subject of the action and he is so situated that the disposition of the action may as a practical matter impair or impede his ability to protect that interest, unless the applicant’s interest is adequately represented by existing parties.”


CR 24(b)(2) provides that anyone is entitled to permissive intervention “[w]hen an applicant’s claim or defense and the main action have a question of law or fact in common.”


The arguments presented by the Union on this issue are the same as those it presents in Spokane County v. State, 136 Wn.2d 663, 966 P.2d 314 (1998) (District Court Judges), the companion case to this case.


It has been asserted that Zylstra is inapplicable because the Administrative Procedure Act was not then in existence. As we noted in our opinion, however, RCW 41.56, at that time, contained administrative remedies significantly similar to those now provided by the APA. See RCW 41.56.125, .160, .165.